                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00470-RJC-DSC

CASCADE CAPITAL, LLC and             )
CASCADE CAPITAL, LLC –               )
SERIES A,                            )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )
                                     )                      ORDER
DRS PROCESSING LLC d/b/a             )
MILLER STARK KLEIN &                 )
ASSOCIATES                           )
                                     )
            Defendant.               )
____________________________________ )



      THIS MATTER comes before the Court on the parties’ Joint Status Report,

(Doc. No. 37), regarding the progress of DSR Processing LLC dba Miller Stark Klein

& Associates and its owner Darryl Miller (collectively, “Defendant”) to purge

contempt, (see Doc. No. 30: Contempt Order). At the conclusion of the report, Cascade

Capital, LLC and Cascade Capital, LLC – Series A’s (“Plaintiffs”) request additional

time for the parties to identify and attempt to obtain all relevant documents and

thereafter to file appropriate pleadings. (Doc. No. 37: Motion at 8).

      IT IS, THEREFORE, ORDERED that:

1. The execution of previously imposed contempt sanctions continues to be

   suspended;

2. The deadline for DRS and Miller to purge their contempt is no later than

   November 15, 2018; and
                                           1
3. Plaintiffs may file submissions as to damages, attorney’s fees, and any additional

   sanctions it seeks as to alleged spoliation, failure to comply otherwise with the

   Judgment, and/or failure to purge its contempt on or before December 15, 2018.

      The Clerk is directed to certify copies of this Order to Plaintiffs, Defendant,

and the United States Marshal Service.




                                      Signed: November 5, 2018




                                         2
